Gray, C. J.
The “ three story granite building,” mentioned in the policy, might designate a building with a granite front only, and three stories high in the front and rear, though only one story high in the middle.
The arbitrator having found that such was the fact, all the property of the kind described in the policy, at the retail hair store contained in the building, was covered by the insurance, without regard to any previous conversation between the defendant’s agent and the plaintiff.
But the policy includes nothing but the “ stock of hair, wrought, raw and in process,” and does not extend to fancy goods made of other materials, although such as are usually kept and sold in a retail hair store. As it does not appear that these goods consisted exclusively of wrought hair, a proportion of the sum which the arbitrator finds to have been the amount of the loss upon fancy goods must be deducted from the amount (f his award, and-there must be

Judgment for the plaintiff accordingly.